Citation Nr: 1213830	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left leg nerve damage and left knee disability (claimed as residuals of a left leg injury).  

2.  Entitlement to service connection for residuals of a right wrist injury.  

3.  Entitlement to service connection for cysts.  

4.  Entitlement to service connection for residuals of a left shoulder injury.  

5.  Entitlement to service connection for residuals of a right shoulder injury.  

6.  Entitlement to service connection for residuals of a neck injury. 

7.  Entitlement to service connection for residuals of a back injury.  

8.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. J.


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1982 to August 1992.  Thereafter, he served in the U.S. Army Reserves beginning in approximately January 1993 and during that time he had a period of active duty for training (ACDUTRA) for two weeks commencing March 15, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision also denied service connection for post-traumatic stress disorder (PTSD), which the Veteran appealed.  However, a December 2010 rating decision granted service connection for PTSD and assigned an initial noncompensable disability rating, both effective June 2, 2006.  This grant is a complete grant of that benefit and, thus, that matters is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In October 2011 the Veteran and J. J. testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  At that hearing the Veteran stated that he was claiming service connection for disability of the left knee as stemming from an inservice injury, in addition to having nerve damage of the left leg from that same injury.  Page 16 of the transcript of that hearing.  Accordingly, this claimed has been re-characterized as shown on the title page.  

At the travel Board hearing the Veteran testified that his claimed left leg nerve damage not only affected his left knee but also caused him to limp and place greater weight on his right leg, leading to problems with his right knee.  See pages 12, 13, and 15.  It is not clear whether the Veteran is claiming service connection for disability of the right knee but this matter has not been adjudicated by the RO and so, the Board does not have jurisdiction over it.  Therefore, this matter is referred to the RO for clarification and any other appropriate action.   

The issues as stated on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran was afforded an official examination in May 2007 in conjunction with his claims but it is not clear that all of his active duty service treatment records (STRs) were available for review at that time because in September 2007 the RO determined that his STRs of his active service were unavailable.  It was stated that efforts had determined that he had been given his STRs of his reserve service as part of the exit process, and he had submitted copies of those STRs.  Subsequently, the Veteran's STRs and service personnel records of his active duty were obtained and associated with the claims file. 

X-rays at the time of the official examination in May 2007 of both shoulders, both wrists, and all segments of the spine were within normal limits but revealed degenerative arthritis changes in each knee.  After recording his relevant history and a physical examination (which found an arthroscopic scar of the right knee) the diagnoses were: (1) cyst of the back, (2) left shoulder strain, (3) right shoulder strain, (4) degenerative joint disease (DJD) of the left and right knees, (5) right wrist strain, (6) chronic cervical strain, (7) a lumbar strain, and (8) asthma.  

At the travel Board hearing the Veteran's representative requested that the Veteran be afforded additional VA examination for the purpose of determining whether the current claimed disabilities were related to his military service.  The Board concurs that further examination is necessary for this purpose.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A(d)(2)).

On file are private clinical records from the Georgia Lung Associates pertaining to evaluation of sleep apnea, service connection for which was denied by an unappealed June 2008 rating decision.  Also on file are private clinical records from the Wellstar Physicians Group from 2006 to 2008 reflecting treatment and evaluation for multiple disabilities, some of which are included in this appeal.   

Left Leg, Knee and Hip injury

STRs show that in January 1984 the Veteran sustained a crushing injury of the upper left leg and thigh.  He was treated episodically over the next five (5) years for a variety of complaints such as pain, tingling, numbness, and weakness of the left hip and left leg.  He received physical therapy, injection for relief of pain, and pain relieving medication, all without substantial benefit and he was given physical profiles limiting his duties on several occasions.  However, while there are some clinical notations that X-rays had revealed a bony injury, the contemporaneous STRs show that X-rays never revealed any bony injury.  Nevertheless, there were, at various times, clinical notations that the injury had caused neurological damage.  There were also a variety of assessment, impressions,and diagnoses.  These include greater trochanteric bursitis, chronic left hip pain with nerve compression, sciatic nerve compression, degenerative joint disease, and meralgia paresthetica.  

STRs of the Veteran's service in the reserves shows that in March 2003 he was seen for right knee pain and it was reported that he had injured his right knee in 1996, and had surgery in 2000 for a torn meniscus.  In May 2003 it was reported that he was eligible for treatment for an injury that occurred during ACDUTRA on March 18, 2003.  He was then seen in May 2003 for right knee pain.  In March 2005 there was a notation of degenerative changes of the patellofemoral joints of both knees. 

On official examination in May 2007 the Veteran reported having injured his right leg in 1996 and 2003, and having had right knee surgery in 1999 (that examination found right arthroscopic scars).  Because he alleges having right knee disability due to the claimed left knee disability, records of treatment for both knees are relevant but those pertaining to his right knee are not on file.  While a July 2006 private left knee X-ray was negative, X-rays of both knees at the May 2007 official examination revealed mild degenerative joint disease (but X-rays of both shoulders and all spinal segments were negative).  

Right Wrist Injury

A February 1987 STR shows that he injured his right wrist 3 weeks earlier and now complained of weakness in his right hand.  On examination he had pain on dorsiflexion but X-rays disclosed no fracture or dislocation.  The assessment was right wrist sprain.  In October 1987 he complained of pain and swelling of the right wrist.  A plaster lock-up splint was applied.  A STR, the date of which is not clear but was perhaps in April 1988, reflects that the Veteran sustained a right wrist injury and that an avulsion fracture of the right ulnar styloid was to be ruled out.  X-rays revealed a minimally deformed ulnar styloid.  

A report of a January 1993 examination for enlistment into the Army National Guard noted that X-rays of the Veteran's right wrist were negative.  In an adjunct medical history questionnaire he reported having a piece of bone in his wrist from a fracture which had healed awkwardly but which was asymptomatic.  

The Veteran testified at the 2011 travel Board hearing that he had fractured his right wrist during service, without realizing he had sustained a fracture.  He stated that "I had broken it and then I didn't know I had broken it again."  He had seen a physician after his active service, while in the reserves, because he was having problems with his wrist grasping some equipment.  He had at that time had X-rays taken, and he took these X-rays to a civilian physician who had informed the Veteran that there was a fracture which had healed but with a residual deformity of the wrist.  Pages 6, 7, and 14.  However, no such records are on file and the Veteran did not provide information as to the identity or address of the physician, or the approximate date that this occurred. 

Cysts

As to the Veteran's claim for service connection for cysts, his active duty STRs show that he was seen for dermatological symptoms from March to May 1984 and the varying diagnoses were seborrheic dermatitis, atopic dermatitis, and lichenification secondary to seborrheic dermatitis.  In December 1985 the assessment was pseudofolliculitis barbae.  In September 1987 he complained of a lump on his left groin area of one week duration.  He was seen later that month complained of a cyst in the left upper pelvic area.  It was noted that the tender nodule in the left inguinal area had drained blood.  The assessment was lymphadenitis.  

The Veteran testified at the 2011 travel Board hearing that he now had two cysts on his back and physicians had informed him that it could be due to his glands and that they could not be treated.  Page 7.   

Left Shoulder Injury

As to the Veteran's left shoulder claim, the STRs show that he was seen on multiple occasions in 1983 and while X-rays in June 1983 were negative, the assessment was supraspinatus tendinitis with possible calcification and/or rotator cuff tear.  In August 1984 it was reported that he had been seen on "21 April 83" at a civilian hospital in Alabama while on leave and had received a diagnosis of tendinitis of the left shoulder.  After an examination the current assessment was that tendinitis of the left shoulder was to be ruled out.  

The Veteran testified at the 2011 travel Board hearing that he had injured his left shoulder while in Korea in 1982 when working out.  He had sought treatment while on leave in the states while getting ready to go back to Korea.  He had ended up going to "UAB" Hospital in Birmingham, Alabama, and after returning to Korea he had been treated, at which time he was told that he had injured his rotator cuff and surgery might be needed, but eventually he had not needed surgery.  However, no such records are on file and the Veteran did not provide information as to the identity or address of the physician, or the approximate date that this occurred. 

The Veteranalso testified that during service he had received electric stimulus treatment and injections into that shoulder to alleviate pain caused by carrying a rucksack.  Page 9.  He had not received any treatment for his left shoulder since his retirement (in 2006) until he had recently seen a physician and was being sent to a specialist at a VA clinic in Rome, Georgia.  Page 9.  

Right Shoulder Injury

As to the Veteran's right shoulder claim, the STRs show that in February 1984 he complained of complained of swelling and stiffness of this right arm and after an examination the assessment was a strain.  

The Veteran testified at the 2011 travel Board hearing that he had received medical treatment for his right shoulder in 1989 at Ft. Riley after taking a physical fitness test at the "NCO Academy" and it had been found that he had bursitis in his right shoulder.  At that time he had taken Ibuprofen, which he continued to take because of difficulty raising his arm in the morning.  Page 8.  He had not received injections into the right shoulder during service but had only been given medication.  Page 9.  

At VA examination in May 2007 the Veteran reported having had right shoulder bursitis since 1989.  

      Neck Injury

The STRs show that December 1988 the Veteran injured his neck in an accident when he was hit on the head.  He had mild cervical spine tenderness but an X-ray revealed no cervical fracture or dislocation.  The assessment was a contusion of the cervical spine.  Several days later the assessment was cervical trapezius spasm.  About a week later he had tenderness of the left trapezius area and the assessment was a strain.  

In an adjunct medical history questionnaire in conjunction with a January 1993 examination for enlistment into the Army National Guard the Veteran reported having had a head injury in 1989 or 1999 with some spasms of the cervical muscles but he was now asymptomatic. 

The Veteran testified at the 2011 travel Board hearing that he had hurt his neck during service in 1989 or 1990 while performing training in California at Ft. Riley and had had to be medivaced out of the field and sent to a hospital at Ft. Ord, California where he was treated.  He had then continued treatment at Ft. Ord but hard reinjured his neck at Ft. Riley on a training exercise.  At the time of the first injury he had been told had had strained his neck and after the second injury he was told he had had major neck trauma.  However, he was told he had not had any cervical fracture, although he had once worn a cervical collar for a few weeks and had later seen a chiropractor.  He had last had treatment, from a chiropractor, about 6 years ago.  That chiropractor had worked on his neck.  Page 10.  However, no records from any chiropractor have been sought during this appeal.  

Low Back Injury

In November 1983 the Veteran had lof low back pain after lifting a heavy object.  The assessment was a lumbar strain.  In December 1984 he had of low back pain and on examination he had bilateral lumbosacral spasm, which was the assessment.  In June 1985 it was noted that he had a history of back problems.  He had tenderness in the small of the back and the assessment was possible muscle soreness. 

In a medical history questionnaire in conjunction with an April 2001 examination during service in the reserves it was noted that the Veteran had a history of a back strain during active duty.  

The Veteran testified at the 2011 travel Board hearing that he had injured his low back in Korea during his military service when lifting generators.  He had sought treatment at that time and was given muscle relaxants and applied ice, following which he was given a profile for a while.  Later, he injured his low back twice in 1993 while in the National Guard while again lifting generators and equipment.  Page 11.  Later, a chiropractor had treated him for his back.  Page 10.  However, no records from any chiropractor have been sought during this appeal.

Asthma

The Veteran's had shortness of breath in April 1987 due to a viral syndrome, which was diagnosed later that month as pneumonia of the left lower lobe and which was confirmed by X-rays.  He was seen again in July 1987 for respiratory symptoms and the diagnoses were pneumonia and a viral syndrome.  A pulmonary function test in July 1987 revealed findings suggestive of a restrictive process.  In August 1987 the assessments were probable strep pharyngitis and probable bronchitis versus pneumonia.  

STRs of the Veteran's service in the reserves shows that a private physician from Wellstar reported in May 1998 that he was treating the Veteran for pneumonia, from which the Veteran had had a slow recovery.  STRs of service in the reserves show that on examination in April 2001 it was noted that he had asthma, by history.  He was seen in January 2005 for medication for asthma and again later that month for bronchitis and an exacerbation of asthma.  

The Veteran testified at the 2011 travel Board hearing that he had first been diagnosed as having asthma in 1991 after returning from Operation Desert Storm.  He had had a lot of colds but because he couldn't breathe properly, physicians had told him that he had asthma.  While on active duty he had been given breathing treatments as well as Albuterol, which he still took.  Page 12.  

Other Matters

The Veteran testified at the 2011 travel Board hearing that in addition to receiving VA treatment, he was seeing a private orthopedist.  Last year, he had had injections into his knee because his right knee starting acting up because he kept favoring his left leg.  Pages 12 and 13.  He did not identify the private orthopedist but he further testified that he had "sent paperwork" to his private physician so that VA could get that physician's records.  If VA needed him to do this again, he would have no problem doing it again.  Page 13.  Since these records may be relevant they should be obtained prior to the adjudication of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names, addresses, and inclusive dates of treatment, evaluation or hospitalization, as described below, and he should be requested to execute and return the necessary release forms for obtaining such records which should then be requested: 

(a) records of his hospitalization in April 1983 at the "UAB" hospital in Birmingham, Alabama; 

(b) records of the Wellstar Physicians Group relative to treatment of the Veteran in 1998 for pneumonia; 

(c) records of all treatment by all sources for the Veteran's right knee, including injuries of the right knee and menisceal surgery on his right knee; 

(d) records of a chiropractor who treated the Veteran for symptoms relative to his neck and back; 

(e) records of a private physician, who has treated the Veteran for his claimed disabilities since military service, to include the records of the private physician that reportedly interpreted X-rays (at some unspecified date) of the Veteran's right wrist.  

If obtained, those records should be associated with the Veteran's claim file.  

2.  Afford the Veteran a dermatology examination to determine if he now has a dermatological disorder, to include cysts, which is of service origin. 

The examiner must have access to and review the claims folder for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is asked to express an opinion as to whether the Veteran now has a dermatological disorder, to include cysts, which is or are at least as likely as not related to the Veteran's period of service.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

3.  Afford the Veteran a pulmonary examination to determine if he now has asthma which is of service origin.  

The examiner must have access to and review the claims folder for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is asked to express an opinion as to whether the Veteran now has asthma which is at least as likely as not related to the Veteran's period of service.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

4.  Afford the Veteran an examination to determine if he now has any of the disabilities listed below which are of service origin: 

(a) left leg nerve damage and left knee disability (claimed as residuals of a left leg injury; 

(b) residuals of a right wrist injury; 

(c) residuals of a left shoulder injury; 

(d) residuals of a right shoulder injury; 

(e) residuals of a neck injury;

(f) residuals of a back injury.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that  the Veteran had an injury or multiple injuries during service which could have lead to the current disabilities that the Veteran may now have of: (a) the left leg nerve damage and left knee disability (claimed as residuals of a left leg injury; (b) residuals of a right wrist injury; (c) residuals of a left shoulder injury; (d) residuals of a right shoulder injury; (e) residuals of a neck injury; and (f) residuals of a back injury.  

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury(ies) during service, as shown by the STRs or as described by the Veteran, or both; and whether such an injury(ies) could have been mistaken for a any transitory cause of symptoms or otherwise gone undiagnosed or mis-diagnosed during service.  

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

Is it at least as likely as not that any currently diagnosed (a) disability of the left hip, thigh, and left knee (claimed as residuals of a left leg injury; (b) disability of the right wrist; (c) disability of the left shoulder; (d) disability of the right shoulder; (e) disability of the cervical spine; and (f) disability of the thoracolumbar spine had its onset during the Veteran's military service?  

Is it at least as likely as not that any currently diagnosed arthritis of the Veteran's left hip, left knee, right wrist, left shoulder, right shoulder, cervical spine, or thoracolumbar spine had its onset within one year of the Veteran's discharge from active military service in March 1992.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

5.  After the above development has been completed, readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

